Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.

DETAILED ACTION 
This office action is in response to a communication received 4/1/2021, which amends claims 1, 10 and 17, and is hereby acknowledged. 
Claims 1-20 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Argument
On pgs. 8-10 of the response, the applicant argues that ‘Sun, the cited portions of Richardson, Nasir, and Bergman, alone or in combination, fail to teach or suggest at least the following features of amended Claim 1:
under control of a client computing device configured with specific computer executable instructions:
…
transmitting a first fragment of the target data to a first intermediate device in the set of intermediate devices and a second fragment of the target data to a second intermediate device in the set of intermediate devices; and
transmitting a third fragment of the target data to a third intermediate device that is not in the set of intermediate devices instead of to the second intermediate device in response to a service interruption between the client computing device and the second intermediate device, wherein the third intermediate device is selected by the client computing device at a time at which the client computing device has access to a public network.
Nasir does not teach or suggest that the customer network device selects the user device "at a time at which the client computing device has access to a public network," as recited in amended Claim 1. Rather, Nasir discloses that the customer network device selects the user device after the customer network device has already lost a connection to an external network’ have been fully considered and are persuasive. Upon further 20020133601, a new ground(s) of rejection is made in view of Kennamer et al. (US 20150109903 A1).
Kennamer teaches failover of servers over which data is partitioned (see [Asbtract]); the client (a computerized device, see [0026]) requests for data from a plurality of servers in the server layer, with each server being responsible for one 
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20150189042 A1) in view of Richardson et al. (US 7991910 B2) and Kennamer et al. (US 20150109903 A1), further in view of Bergman (US 9887914 B2).
As for claim 1, Sun teaches:
A computer-implemented method comprising: under control of a client computing device configured with specific computer executable instructions: (The invention discloses  comprising: 
transmitting a request to upload target data from the client computing device to the one or more computing devices (A device equipment may have data to be uploaded, for example, the data is required to send to a network hard disk system, the network equipment receiving the data uploaded may be other servers or network equipment, such as when the device is low in its network connection speed: see [0107]);
receiving routing information corresponding to a set of intermediate devices selected to facilitate uploading of the target data from the client computing device to the one or more computing devices (The device, referred to as the source device, may implement transmit the target data coordinately with one or a plurality of other electronic devices used as the coordination devices: see [0048].
An external coordination control device may determine the candidate coordination devices in accordance with the position of the source device in the device parameter information in accordance with feedbacks of the candidate coordination devices and sends the information to the source device: see [0049].
The coordination control device comprises a determination module configured to determine transmission parameters for coordinated transmission performed by the electronic device and each coordination device in accordance with the coordinated transmission control request: see [0016]); and 
transmitting a first fragment of the target data to a first intermediate device in the set of intermediate devices and a second fragment of the target data to a second intermediate device in the set of intermediate devices (Furthermore, the source electronic device comprises a data processing module to split the target data to partition the target data (into multiple fragments of the target data) to facilitate to upload the split target data by the data transmission module through the communication links to the coordination devices. In other words, one fragment may be sent over one communication link to one coordination device, and another fragment may be sent over another communication link to another coordination device: see [0046-0048]).

Sun however does not explicitly teach:
transmitting a third fragment of the target data to a third intermediate device that is
In a similar field of endeavor, Richardson teaches a content delivery environment that can include a CDN service provider in communication with one or more client computing devices and content providers via the communication network 108. The CDN service provider can include a number of Point of Presence ("POP") locations 116, 122, 128 that correspond to nodes on the communication network 108. Each POP receives and stores resources from content providers, and transmits requested resources to requesting client computers: see [Col 3, L65 – Col 4, L15].
Additionally, Richardson teaches:
identifying POP devices (i.e., intermediate devices) that may be omitted from the initial distribution allocation in a failover list that will be used if one of the originally selected POPs is unavailable (Each POP receives and stores resources from content providers, and transmits requested resources to requesting client computers: see [Col 4, L11-15].
The CDN service provider 106 can deliver requested resources to these POPs, and monitor the performance thereof. Some of the POPs located in a particular region may be omitted from the initial distribution allocation, and instead may be identified in a failover list and used if one of the originally selected POPs is unavailable: see [Col 15, L29-30, 34-37]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Richardson for identifying POP devices that may be omitted from the initial distribution allocation in a failover list that will be used if one of the originally selected POPs is unavailable. The teachings of Richardson, when implemented in the Sun system, will enable transmitting a third fragment of the target data to a third intermediate device not in the set of intermediate devices instead of to the second intermediate device in response to a service interruption between the client computing device and the second intermediate device. One of ordinary skill in the art would be motivated to utilize the teachings of Richardson in the Sun system in order to provide a mechanism for updating request routing information associated with client location information: see Richardson [Abstract].


Sun and Richardson together however do not explicitly teach:
transmitting a third fragment of the target data to a third intermediate device, wherein the third intermediate device is selected by the client computing device at a time at which the client computing device has access to a public network.
In a similar field of endeavor, KENNAMER teaches a client device requesting for data from a plurality of servers, with each server being responsible for one partition of data; if a requested server is not answering the client's request, the client, optionally after a number of attempts, enters a failover mode, and selects a failover server to which to send the request {see [0009 and 0029].
Specifically, KENNAMER teaches:
a client device requesting for data from a plurality of servers through the Internet, each of which being responsible for a different partition of data and, upon determining a requested server is not answering a request, selecting a failover server to send the unanswered request to while continuing to request for data from other servers (FIG. 1 is a diagram showing the overall topology 100 of the invention. There is a client layer 102, a server layer 104, and an optional database layer 106. The client layer 102 sends requests for data to the server layer 104. The client layer 102 can be populated with various types of clients. As used herein, the term client encompasses clients other than end-user clients. For example, a client may itself be a server, such as a web server, that 
Data requested by clients (i.e., computerized devices, see [0026]) in the client layer 102 is partitioned over a plurality of servers (e.g., content servers) in the server layer 104. Data is partitioned over the servers within the server layer 104 such that a first server is responsible for data of a first type, a second server is responsible for data of a second type, and so on: see [0029]. 
when a client device desires to receive data, it determines which server it should request that data from, and submits the request to this server. If the requested server is not answering the client's request. The client, optionally after a number of attempts, ultimately enters a failover mode, in which it selects a failover server to which to send the request: see [0009].
It is noted that when one server fails, the client device continues to request for data in other partitions from other servers in the network);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of KENNAMER for a client device requesting for data from a plurality of servers through the public network, each of which being responsible for a different partition of data and, upon determining a requested server is not answering a request, selecting a failover server to send the unanswered request to while continuing to request for data from other servers. The teachings of KENNAMER, when implemented in the Sun/Richardson Coppenolle 

Sun, Richardson and KENNAMER together however do not explicitly teach:
transmitting, to one or more computing devices, a request to upload target data
receiving routing information corresponding to a set of intermediate devices selected by the one or more computing devices.
In a similar field of endeavor, Bergman teaches a system in which requested content data can be transmitted from a Content Node (the source device) to the end user device (the destination computing device) using a plurality of Internet Service Providers (i.e., POPs), wherein the end user selects a specific ISP path to use based on the performance of providing content among the ISP paths.
Specifically, Bergman teaches:
the content receiving device selecting an ISP path for sending content from Content Nodes to the content receiving device based on path performance of providing the content to the content receiving device (In the present example, end user devices may connect to the CNs (Content Nodes) using a plurality of Internet Service Providers (ISPs) that pass the required data from one provider to the next. To accomplish this task, each CN may be connected to multiple ISPs that are each provided with a unique IP address for the a user device may have options in routing the communications from the CN to the user device, and may prefer to select the path based on the latency or performance of the provided content (i.e., by comparing the performance of providing content to the end user device among all ISP paths): see [Col 3, L38-49].
In one instance, a method of adjusting communication paths for the end user devices includes identifying the content delivery ISP, the IP address for the end user device, and content delivery performance data for the content communication. The content delivery ISP is the ISP that is in direct communication with the CN, and may be identified by the unique IP address that the ISP uses to connect with the node. With these determinations, a change can be made in the path between the CN and the end user device to provide the fastest connection, such as changing the content delivery ISP between the CN and the end user device based on the content delivery performance data: see [Col 3, L50-61]);
Although Bergman only teaches the content receiving device selecting one ISP path from among the multiple ISP paths that are connected to the CN based on the latency or performance of the provided content, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teaching so that the above process can be performed by the content receiving select multiple paths for transmitting the content from the Content Node to the content receiving device in order to improve the performance/uploading throughput.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Bergman for the content receiving device selecting multiple paths for sending content from Content Nodes to the content receiving device based on path performance of providing the content to the content receiving device. The teachings of Bergman, when implemented in the Sun/Richardson/KENNAMER system, will enable transmitting, to one or more computing devices, a request to upload target data, and receiving routing information corresponding to a set of intermediate devices selected by the one or more computing devices. One of ordinary skill in the art would be motivated to utilize the teachings of Bergman in the Sun/Richardson/KENNAMER Coppenolle system in order to modify a communication path based on latency or performance: see Bergman [Abstract and Col 3, L46-49].
Therefore Sun, Richardson, KENNAMER and Bergman together teach claim 1.

As for claim 4, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 1.
Sun, Richardson, KENNAMER and Bergman together further teach:
wherein transmitting the first fragment further comprises transmitting the first fragment via a first network path, wherein the first intermediate device corresponds to a destination of the first network path (The data processing module 13 is configured to split the target data during the target data uploading so that the data 
The data processing module of the source device determines the transmission parameters during the coordinated transmission between the source device and each coordination device and inform the corresponding coordination device of the transmission parameters, the transmission parameters corresponding to each coordination device include transmission task information on a portion corresponding to the target data carried by the coordination device. The plurality of communication links each with the respective transmission parameters correspond to independent network paths between the source and each coordination device, i.e., with each coordination device being the destination: see Sun [0055]).
Therefore Sun, Richardson, KENNAMER and Bergman together also teach claim 4.

As for claim 5, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 4.
Sun, Richardson, KENNAMER and Bergman together further teach:
wherein the first intermediate device transmits the first fragment to the one or more computing devices via a second network path, wherein the first intermediate device corresponds to a source of the second network path (The source device sends the address of the user's network hard disk and the ID of the data block (for data recombination) at the same time of transmitting the data block, so 
As data is uploaded, the data received by the data transmission module of the destination device through the plurality of communication links and the data split by the data processing module of the source device have identifications which are used for combining the data to obtain the target data. Therefore, each coordination device may establish independent network link between each coordination device and the network side control device (i.e., with each coordination device being the source and the network side control device being the destination): see Sun [0063.].
Data received by the data transmission module through the plurality of communication links and data partitioned by the data processing module have identifications, the identifications used to combine the data so as to obtain the target data: see Sun [Claim 9]).
Therefore Sun, Richardson, KENNAMER and Bergman together also teach claim 5.

As for claim 6, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 5.
Sun, Richardson, KENNAMER and Bergman together further teach:
wherein the one or more computing devices receives the second fragment from the second intermediate device, and wherein the one or more computing devices merges the (The data split by the data processing module 13 of the (source) electronic device have identifications which are used by the data processing module (of the network side control device) for combining the data to obtain the target data: see Sun [0046, 0063]).
Therefore Sun, Richardson, KENNAMER and Bergman together also teach claim 6.

As for claim 7, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 1.
Sun further teaches:
wherein the request to upload target data includes at least one of a size, type, or priority associated with the target data (The coordination control device comprises a communication module configured to receive a coordinated transmission control request containing device parameter information sent by the electronic device: see [0016]; the device parameter information comprising a position of the electronic device and/or information related to the target data (for example, attributes of the target data such as size and the like): see [0049]).
Therefore Sun, Richardson, KENNAMER and Bergman together also teach claim 7.

As for claim 8, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 1.

wherein the set of intermediate devices are selected based on performance information associated with at least one of the intermediate devices in the set of intermediate devices  (In the present example, end user devices may connect to the CNs (Content Nodes) using a plurality of Internet Service Providers (ISPs) that pass the required data from one provider to the next. To accomplish this task, each CN may be connected to multiple ISPs that are each provided with a unique IP address for the node. In turn, the ISPs may be connected to other network devices and ISPs that provide data communications to the end user devices. As a result of the multiple ISPs, a user device may have options in routing the communications from the CN to the user device, and may prefer to select the path based on the latency or performance of the provided content of the provided content (i.e., by comparing the performance of providing content to the end user device among all ISP paths): see Bergman [Col 3, L38-49].
Although Bergman only teaches the end user device selecting one ISP path, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teaching so that the above process can be used by the end user device to select multiple paths for transmitting the content from the Content Node to the end user device in order to improve the performance/uploading throughput.).
Therefore Sun, Richardson, KENNAMER and Bergman together also teach claim 8.

As for claim 9, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 8.
Sun further teaches:
wherein the performance information corresponds to at least one of latency, geographic proximity, bandwidth, throughput, capacity, cost, load, or availability (A coordination establishment module 11 configured to send a coordination request signal to at least one candidate coordination devices as well as determine at least one coordination devices in accordance with responses of the candidate coordination devices. The responses of the candidate coordination devices may include the available storage space of the candidate coordination devices and the internal network speed of the data transmission between the candidate coordination device and the electronic device: see [0045, 0060]).
Therefore Sun, Richardson, KENNAMER and Bergman together also teach claim 9.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Richardson, KENNAMER and Bergman further in view of Petrov (US 20150188734 A1).
As for claim 2, it has been established that Sun, Richardson, KENNAMER and Bergman together teach claim 1.
Sun, Richardson, KENNAMER and Bergman together however do not explicitly teach:
generating the first fragment in accordance with a data fragmentation encoding.
In a similar field of endeavor, Petrov teaches:
transmitting digital data comprising encoding a block of data with a forward error correction code (A transmission method for transmitting digital data comprises the steps of: encoding a block of data with a forward error correction code: see [0263]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Petrov for transmitting digital data comprising encoding a block of data with a forward error correction code. The teachings of Petrov, when implemented in the Sun/Richardson/KENNAMER/Bergman system, will enable generating the first fragment in accordance with a data fragmentation encoding. One of ordinary skill in the art would be motivated to utilize the teachings of Petrov in the Sun/Richardson/KENNAMER/Bergman system in order to transmit a codeword that is generated based on a quasi-cyclic low-density parity-check coding scheme: see Petrov [Abstract].
Therefore Sun, Richardson, KENNAMER, Bergman and Petrov together teach claim 2.

As for claim 3, it has been established that Sun, Richardson, KENNAMER, Bergman and Petrov together teach claim 2.
Sun, Richardson, KENNAMER, Bergman and Petrov together also teach:
wherein the data fragmentation encoding comprises forward error correction code (A transmission method for transmitting digital data comprises the steps of:  [0263]).
Therefore Sun, Richardson, KENNAMER, Bergman and Petrov together also teach claim 3.

Claims 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uhlhorn et al. (US 8218965 B1) further in view of KENNAMER.
As for claim 10, Sun teaches:
A non-transitory computer readable storage medium storing computer executable instructions that when executed by one or more processors of a client computing device perform operations (The invention discloses an electronic device and a method for implementing coordinated transmission between electronic devices: see [Abstract].
The embodiments of the invention are realized by software and/or firmware, program constituting the software are installed in a computer with a special hardware structure, for example, a general-purpose computer 2000 shown in FIG. 20: see [0168]) comprising: 
transmitting, to a data storage system, a request to upload target data (A device equipment may have data to be uploaded, for example, the data is required to send to a network hard disk system, the network equipment receiving the data uploaded may be other servers or network equipment, such as when the device is low in its network connection speed: see [0107]);
processing routing information received for a set of intermediate devices (The device, referred to as the source device, may implement transmit the target data coordinately with one or a plurality of other electronic devices used as the coordination devices: see [0048].
An external coordination control device may determine the candidate coordination devices in accordance with the position of the source device in the device parameter information in accordance with feedbacks of the candidate coordination devices and sends the information to the source device: see [0049]); and
transmitting a first fragment of the target data to a first intermediate device in a first subset of intermediate devices of the set of intermediate devices, the first subset of intermediate devices selected to facilitate the target data upload (Furthermore, the source electronic device comprises a data processing module to split the target data to partition the target data (into multiple fragments of the target data) to facilitate to upload the split target data by the data transmission module through the communication links to the coordination devices. Consequently, a fragment may be sent over a communication link to a coordination device. It is noted that the coordination device itself forms a subset of the set of intermediate devices: see [0046-0048]).

Sun however does not explicitly teach:
identifying a connectivity issue between the client computing device and the first intermediate device; and
transmitting a second fragment to a second intermediate device that is in the set of intermediate devices instead of to the first intermediate device, wherein the second intermediate device is not in the first subset of intermediate devices.
In a similar field of endeavor, Uhlhorn teaches an optical network that comprising an originating node, wherein the originating node is communicatively coupled to a first intermediate node and a second intermediate node by a first fiber optic network; a destination node, wherein the first intermediate node and the second intermediate node are communicatively coupled to the destination node by a second fiber optic network; and wherein the originating node is configured to transmit optical data to the destination node through the first intermediate node via the first and second fiber optic networks: see [Claim 1].
Additionally, Uhlhorn teaches:
the second intermediate node acting as a failover and transmitting data from the originating node to the destination node when the first intermediate node fails to transmit the data from the originating node to the destination node (wherein the second intermediate node acts as a failover to transmit the optical data from the originating node to the destination node via the first and second fiber optic networks when the first intermediate node fails to transmit the optical data from the originating node to the destination node: see [Claim 1]).
Although Uhlhorn only teaches using the second intermediate node acting as a failover and transmitting data from the originating node to the destination node when the first intermediate node fails to transmit the data from the originating node to the destination node, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teaching to use the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Uhlhorn for the second intermediate node acting as a failover and transmitting data from the originating node to the destination node when a first intermediate node from a subset of intermediate nodes fails to transmit the data from the originating node to the destination node. The teachings of Uhlhorn, when implemented in the Sun/Nandi/Bergman system, will enable identifying a connectivity issue between the client computing device and the first intermediate device; and transmitting a second fragment to a second intermediate device in the set of intermediate devices instead of to the first intermediate device, wherein the second intermediate device is not in the first subset of intermediate devices. One of ordinary skill in the art would be motivated to utilize the teachings of Uhlhorn in the Sun/Nandi/Bergman system in order to transmit a codeword that is generated based on a quasi-cyclic low-density parity-check coding scheme: see Uhlhorn [Abstract].

Sun and Uhlhorn together however do not explicitly teach:
transmitting a second fragment of the target data to a second intermediate device, wherein the second intermediate device is selected by the client computing device at a time at which the client computing device has access to a public network.
In a similar field of endeavor, KENNAMER teaches a client device requesting for data from a plurality of servers, with each server being responsible for one partition of data; if a requested server is not answering the client's request, the client, optionally 
Specifically, KENNAMER teaches:
a client device requesting for data from a plurality of servers through the Internet, each of which being responsible for a different partition of data and, upon determining a requested server is not answering a request, selecting a failover server to send the unanswered request to while continuing to request for data from other servers (FIG. 1 is a diagram showing the overall topology 100 of the invention. There is a client layer 102, a server layer 104, and an optional database layer 106. The client layer 102 sends requests for data to the server layer 104. The client layer 102 can be populated with various types of clients. As used herein, the term client encompasses clients other than end-user clients. For example, a client may itself be a server, such as a web server, that fields requests from end-user clients over the Internet, and then forwards them to the server layer 104: see [0028].
Data requested by clients (i.e., computerized devices, see [0026]) in the client layer 102 is partitioned over a plurality of servers (e.g., content servers) in the server layer 104. Data is partitioned over the servers within the server layer 104 such that a first server is responsible for data of a first type, a second server is responsible for data of a second type, and so on: see [0029]. 
when a client device desires to receive data, it determines which server it should request that data from, and submits the request to this server. If the requested server is not answering the client's request. 
It is noted that when one server fails, the client device continues to request for data in other partitions from other servers in the network);
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of KENNAMER for a client device requesting for data from a plurality of servers through the public network, each of which being responsible for a different partition of data and, upon determining a requested server is not answering a request, selecting a failover server to send the unanswered request to while continuing to request for data from other servers. The teachings of KENNAMER, when implemented in the Sun/Uhlhorn Coppenolle system, will enable transmitting a second fragment of the target data to a second intermediate device, wherein the second intermediate device is selected by the client computing device at a time at which the client computing device has access to a public network. One of ordinary skill in the art would be motivated to utilize the teachings of KENNAMER in the Sun/Uhlhorn system in order to implement failover of servers over which data is partitioned: see KENNAMER [Abstract].
Therefore Sun, Uhlhorn and KENNAMER together teach claim 10.

As for claim 13, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 10.
Sun further teaches:
wherein the routing information comprises performance information corresponding to the first intermediate device (The coordination devices receive the coordination request from the source device, screen preliminarily in accordance with their information such as the geographic positions, the remaining traffics and the like. The devices meeting the basic requirements can send a response signal of the coordination request to the source device, the response signal including parameters such as the geographic positions of the coordination devices, the motion range, the channel quality of the network (for example, bandwidth, signal strength and the like), the remaining traffics, the electric quantity and the like (based on which the amount of services and transmission resources will be allocated by each device in the coordinated transmission): see [0099]).
Therefore Sun, Uhlhorn and KENNAMER together also teach claim 13.

As for claim 14, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 13.
Sun further teaches:
wherein the operations further comprise selecting the first subset of intermediate devices based, at least in part, on the performance information (As for the selection of the coordination device, the device with the high speed of the external network is selected preferably, and the device with slight position change and/or slow movement speed may be selected preferably, and the device with high available electric quantity/traffic is also selected preferably: see [0143]).


As for claim 15, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 13.
Sun further teaches:
wherein the performance information corresponds to at least one of latency, geographic proximity, bandwidth, throughput, capacity, cost, load, or availability (A coordination establishment module 11 configured to send a coordination request signal to at least one candidate coordination devices as well as determine at least one coordination devices in accordance with responses of the candidate coordination devices. The responses of the candidate coordination devices may include the available storage space of the candidate coordination devices and the internal network speed of the data transmission between the candidate coordination device and the electronic device: see [0045, 0060]).
Therefore Sun, Uhlhorn and KENNAMER together also teach claim 15.

As for claim 16, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 10.
Sun further teaches:
wherein the request to upload target data includes at least one of a size, type, or priority associated with the target data (The coordination control device comprises a communication module configured to receive a coordinated transmission control request containing device parameter information sent by the 
Therefore Sun, Uhlhorn and KENNAMER together also teach claim 16.

As for claim 17, since it contains similar limitations as in claim 10, the same rationale is used where applicable, and therefore Sun, Uhlhorn and KENNAMER also teach claim 17.

As for claim 18, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 17.
Sun further teaches:
wherein the first subset of intermediate devices are selected by the processor to facilitate an upload of the data (An external coordination control device may determine the candidate coordination devices in accordance with the position of the source device in the device parameter information and determine the final coordination devices in accordance with feedbacks of the candidate coordination devices and sends the information to the source device: see [0049].
	As for the selection of the coordination device, the device with the high speed of the external network is selected preferably, and the device with slight position change and/or slow movement speed may be selected 
Therefore Sun, Uhlhorn and KENNAMER together also teach claim 18.

Claims 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uhlhorn and KENNAMER and further in view of Praveenkumar et al (US 8885584 B2).
As for claim 11, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 10.
Sun, Uhlhorn and KENNAMER together however do not explicitly teach:
wherein the operations further comprise transmitting the first fragment to the first intermediate device in accordance with a first network protocol, and wherein the first intermediate device transmits the first fragment to the data storage system in accordance with a second network protocol.
In a similar field of endeavor, Praveenkumar teaches:
receiving data through a first network using a first data communications protocol, converting and transmitting the received data through a second data communications network using a second data communications protocol (A connection device including an ATM cell reception portion for receiving an ATM cell from the first ATM device via an ATM interface, a conversion portion for converting the received ATM cell to a data frame supporting a protocol of the Ethernet [Col. 19, L16-20]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Praveenkumar for receiving  in the Sun/Uhlhorn/KENNAMER system in order to support a system which comprises a first connection device and a second connection device that can be connected to each other via Ethernet: see Praveenkumar [Abstract and Col 19, L13-15].
Therefore Sun, Uhlhorn, KENNAMER and Praveenkumar together teach claim 11.

As for claim 12, it has been established that Sun, Uhlhorn, KENNAMER and Praveenkumar together teach claim 11.
Sun further teaches:
wherein the data storage system reconstructs the target data using at least the first fragment and the second fragment (In addition, the data split by the data processing module 13 have identifications which are used by the destination device (e.g., the network hard disk system) for combining the data to obtain the target data: see [0063]).
Therefore Sun, Uhlhorn, KENNAMER and Praveenkumar together also teach claim 12.

As for claim 20, since it depends on claim 17 and contains similar limitations as in claim 12, the same rationale is used where applicable, and therefore Sun, Uhlhorn, KENNAMER and Praveenkumar teach claim 20.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Uhlhorn and KENNAMER further in view of Li et al. (US 20130084898 A1).
As for claim 19, it has been established that Sun, Uhlhorn and KENNAMER together teach claim 17.
Sun, Uhlhorn and KENNAMER together however do not explicitly teach:
wherein the processor is further configured to execute the computer-executable instructions to at least generate the first portion of the data and the second portion of the data based on at least one of a horizontal, vertical, sequential, or randomized scheme applied to the data.
In a similar field of endeavor, Li teaches:
transmitting data that has been sequentially split (The fragment body 420 is filled with the data obtained by sequentially splitting the aggregate message 300 including the aggregate header 310: see [0072].
The transmitting device 620 is further configured to send the fragment messages 400(401, 402) generated by the message splitting device 640 to a base station BS of mobile terminals: see [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Li for transmitting data that has been sequentially split. The teachings of Li, when implemented in the  in the Sun/Uhlhorn/KENNAMER system in order to provide a proxy apparatus for group messaging at a mobile terminal in the autonomous network: see Li [Abstract].
Therefore Sun, Uhlhorn, KENNAMER and Li together teach claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. H./
Examiner, Art Unit 2458

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458